EXHIBIT 4.2 The United Illuminating Company $40,000,000 6.06% Senior Notes, Series A, due September5, 2017 $30,000,000 6.06% Senior Notes, SeriesB, due December6, 2017 $44,000,000 6.26% Senior Notes, Series C, due September5, 2022 $33,000,000 6.26% Senior Notes, SeriesD, due December6, 2022 $16,000,000 6.51% Senior Notes, Series E, due September5, 2037 $12,000,000 6.51% Senior Notes, SeriesF, due December6, 2037 Note Purchase Agreement Dated as of September5, 2007 Table of Contents SectionHeading Page Section 1. Authorization of Notes 1 Section 2. Sale and Purchase of Notes 2 Section 3. Closings 2 Section 4. Conditions of Closings 2 Section 4.1 Representations and Warranties 2 Section 4.2 Performance; No Default 2 Section 4.3 Complete Certificates 3 Section 4.4 Opinions of Counsel 3 Section 4.5 Purchase Permitted by Applicable Law, Etc. 3 Section 4.6 Payment of Special Counsel Fees 3 Section 4.7 Private Placement Number 3 Section 4.8 Changes in Corporate Structure 4 Section 4.9 Proceedings and Documents 4 Section 4.10 Sale of Notes to Purchasers 4 Section 4.11 Funding Instructions 4 Section 5. Representations and Warranties of the Company 4 Section 5.1 Organization; Power and Authority 4 Section 5.2 Authorization, Etc 4 Section 5.3 Disclosure 4 Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates 5 Section 5.5 Financial Statements 5 Section 5.6 Compliance with Laws, Other Instruments, Etc 6 Section 5.7 Governmental Authorizations, Etc 6 Section 5.8 Litigations; Observance of Agreements, Statutes and Orders 6 Section 5.9 Taxes 6 Section 5.10 Title of Property: Leases 7 Section 5.11 Licenses, Permits, Etc 7 Section 5.12 Compliance with ERISA 7 Section 5.13 Private Offering by the Company 8 Section 5.14 Use of Proceeds; Margin Regulations 8 Section 5.15 Existing Indebtedness 9 Section 5.16 Foreign Assets Control Regulations, Etc 9 Section 5.17 Status Under Certain Statutes 10 Section 5.18 Environmental Matters 10 - i - Section 6. Representations of the Purchaser 10 Section 6.1 Purchase of Notes 10 Section 6.2 Source of Funds 11 Section 6.3 Accredited Investor 12 Section 7. Information as to Company 12 Section 7.1 Financial and Business Information 12 Section 7.2 Officer’s Certificate 14 Section 7.3 Inspection 15 Section 8. Prepayment of the Notes 16 Section 8.1 Optional Prepayments with Make-Whole Amount 16 Section 8.2 Notice of Prepayment 16 Section 8.3 Allocation of Partial Payments 16 Section 8.4 Maturity; Surrender, Etc 16 Section 8.5 Purchase of Notes 17 Section 8.6 Make-Whole Amount 17 Section 9. Affirmative Covenants 18 Section 9.1 Compliance with Law 18 Section 9.2 Insurance 18 Section 9.3 Maintenance of Properties 18 Section 9.4 Payment of Taxes and Chains 19 Section 9.5 Corporate Existence, Etc 19 Section 10. Negative Covenants 19 Section 10.1 Maintenance of Consolidated Indebtness 19 Section 10.2 Subsidiary Indebtedness 19 Section 10.3 Liens 20 Section 10.4 Limitation on Sale and Leaseback Transactions 21 Section 10.5 Disposition of Assets 22 Section 10.6 Merger, Consolidation, Etc 23 Section 10.7 Transactions with Affiliates 23 Section 10.8 Terrorism Sanctions Regulations 23 Section 11. Events of Default 24 Section 12. Remedies on Default, Etc 26 Section 12.1 Acceleration 26 Section 12.2 Other Remedies 26 Section 12.3 Rescission 27 Section 12.4 No Waivers or Election of Remedies, Expenses, Etc 27 - ii - Section 13. Registration; Exchange; Substitution of Notes 27 Section 13.1 Registration of Notes 27 Section 13.2 Transfer and Exchange of Notes 27 Section 13.3 Replacement of Notes 28 Section 14. Payments and Notes 28 Section 14.1 Place of Payment 28 Section 14.2 Home Office Payment 28 Section 15. Expenses, Etc 29 Section 15.1 Transactions Expenses 29 Section 15.2 Survival 29 Section 16. Survival of Representations and Warranties; Entire Agreement 30 Section 17. Amendment and Waiver 30 Section 17.1 Requirements 30 Section 17.2 Solicitation of Holders of Notes 30 Section 17.3 Binding Effects, Etc 31 Section 17.4 Notes Held by Company, Etc 31 Section 18. Notices 31 Section 19. Reproduction of Documents 31 Section 20. Confidential Information 32 Section 21. Substitution of Purchaser 33 Section 22. Miscellaneous 33 Section 22.1 Successors and Assigns 33 Section 22.2 Construction 33 Section 22.3 Consent to Jurisdiction; Services of Process; Waiver of Jury Trial 33 Section 22.4 Payments Due on Non-Business Days 34 Section 22.5 Severability 34 Section 22.6 Accounting Terms 34 Section 22.7 Counterparts 35 Section 22.8 Governing Law 35 - iii - Exhibit 1-A —Form of 6.06% Senior Note, SeriesA, due September5, 2017 Exhibit 1-B —Form of 6.06% Senior Note, SeriesB, due December 6, 2017 Exhibit1-C —Form of 6.26% Senior Note, SeriesC, due September5, 2022 Exhibit 1-D —Form of 6.26% Senior Note, Series D, due December6, 2022 Exhibit1-E —Form of 6.51% Senior Note, SeriesE, due September5, 2037 Exhibit 1-F —
